ROSSMAN, J.
This consolidated appeal involves two cases, two defendants and one issue. Defendants challenge their convictions for class A misdemeanors, Driving While Suspended or Revoked (DWSR), on the ground that the trial court had no statutory authority to enter the judgments under ORS 811.182(4). We reverse and remand.
Conlon’s case was tried in district court. At the close of all of the evidence, he moved for a judgment of acquittal on the misdemeanor charge. The trial court denied the motion. Manning’s case was also tried in district court. He did not move for a judgment of acquittal but, after being convicted, he objected to being sentenced for a class A misdemeanor. The trial court overruled the objection. In each case, the trial court entered a judgment against defendant for a class A misdemeanor.
ORS 811.175 makes any act of driving with a suspended or revoked license a class A traffic infraction. ORS 811.182(4) makes DWSR a class A misdemeanor, if the original suspension or revocation was for any of the enumerated reasons.1 ORS 811.182(3) makes the offense a class C felony, if the original suspension was for certain other different reasons.2
*144Each defendant concedes that he drove his car on a public road while his license was suspended or revoked, thereby committing infraction DWSR. Each defendant also concedes that the underlying reasons for his suspension or revocation would be sufficient to justify conviction of a class C felony, if the case had been tried in circuit court. However, the cases were tried in district court, which does not have jurisdiction to try felonies. ORS 46.040. In addition, the state concedes that there is no evidence that either defendant’s license was suspended or revoked for any of the reasons in ORS 811.182(4), which would make the offenses misdemeanors. We agree and accept the concession. Because the district court only had authority to enter judgment for an infraction under ORS 811.175, the court erred in convicting and sentencing defendants for misdemeanor DWSR.
Reversed and remanded for entry of convictions and sentences for class A traffic infractions.

 ORS 811.182(4) provides:
“(4) [DWSR] is a Class A misdemeanor if the suspension or revocation is any of the following:
“(a) A suspension under ORS 809.410(2) resulting from commission by the driver of any degree of recklessly endangering another person, menacing or criminal mischief, resulting from the operation of a motor vehicle.
“(b) A revocation under ORS 809.410(3) resulting from perjury or the making of a false affidavit to the Motor Vehicles Division.
“(c) A suspension under ORS 813.403 or 813.410 resulting from refusal to take the test prescribed in ORS 813.100 or for taking such test the result of which discloses a blood alcohol content of .08 percent or more by weight if the person was not driving a commercial motor vehicle or .04 percent or more by weight if the person was driving a commercial motor vehicle.
“(d) A suspension of a commercial driver license or right to apply for a commercial driver license under ORS 809.410(18) resulting from failure to perform the duties of a driver under ORS 811.700 while driving a commercial motor vehicle.”


 ORS 811.182(3) provides:
“(3) [DWSR] is a Class C felony if the suspension or revocation resulted from any of the following:
“(a) Habitual offender status under ORS 809.640.
*144“(b) Any degree of murder, manslaughter, criminally negligent homicide or assault resulting from the operation of a motor vehicle.
“(c) Any crime punishable as a felony with proof of a material element involving the operation of a motor vehicle.
“(d) Failure to perform the duties of a driver under ORS 811.705.
1 ‘ (e) Reckless driving under ORS 811.140.
“(f) Fleeing or attempting to elude a police officer under ORS 811.540.
“(g) Driving while under the influence of intoxicants under ORS 813.010.
“(h) Use of a commercial motor vehicle in the commission of a crime punishable as a felony.”